SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) is made and entered into as of
November 30, 2015, by and between Broadwind Energy, Inc. (the “Company”) and
Peter C. Duprey (the “Executive”).  Company and Executive are sometimes referred
to hereinafter individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties desire to settle fully and amicably all issues between
them, including, but not limited to, any issues arising out of Executive’s
employment with Company pursuant to Executive’s Amended and Restated Employment
Agreement dated December 17, 2012 (the “Employment Agreement”) and the
termination of that employment;

 

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

 

Section 1. Termination Date.  As of the close of business on November 30, 2015
(the “Termination Date”), Executive’s service as an officer of and employment
with Company is terminated and Executive irrevocably resigns from all other
positions with, and boards of directors/managers of, Company and any
subsidiaries and affiliates of Company.

 

Section 2. Restrictive Covenants.  Executive expressly acknowledges and agrees
that the terms, conditions and restrictions set forth in Section 5 of the
Employment Agreement shall remain in full force and effect as provided therein
following the termination of Executive’s employment.  Executive may seek
Company’s written consent to engage in activities covered by Section 5 of the
Employment Agreement, which consent shall not be unreasonably withheld, and the
granting or denying of such consent shall be communicated in writing to
Executive within ten (10) business days following Company’s receipt of
Executive’s written request for such consent.

 

Section 3. Benefits.  Subject to Executive’s compliance with this Agreement and
the restrictive covenants set forth in Section 5 of the Employment Agreement and
Executive’s timely execution of this Agreement and the Release pursuant to
Section 7 of this Agreement, Executive shall receive the severance benefits set
forth in this Section 3 (collectively referred to herein as the “Severance
Benefits”). 

 

(a) Payments. 

 

(i) Executive shall receive a cash severance benefit of $712,500 (the “Salary
Benefit”), which equals Executive’s base salary for a period of eighteen (18)
months following the Termination Date.  The Salary Benefit shall be payable in
equal installments in accordance with Company’s normal payroll schedule and the
terms of the Employment Agreement, with the first installment to be paid within
ninety (90) days following the Termination Date.

 

(ii) Executive shall receive a cash payment of $433,356 (the “Pro Rata Bonus”),
which represents a prorated portion of Executive’s potential annual bonus for
2015.  In accordance with the terms of the Employment Agreement, the Pro Rata
Bonus shall be paid on the first day of the seventh month following the
Termination Date (i.e., June 1, 2016).

 

(b) Payment In Lieu of Continued Benefits Coverage.  Provided Executive (and
Executive’s eligible dependents, if applicable) timely elects continued group
health coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), Executive shall receive a payment in the gross amount of $8,400.31,
representing the cost of COBRA premiums for eighteen (18) months of health
coverage, as calculated by Company.  Such payment, which shall constitute
taxable income to Executive, shall be paid for a period of eighteen (18)  months
following the Termination Date in accordance with Company’s normal payroll
schedule and the terms of the Employment Agreement, commencing with the first
payroll payment date following Executive’s timely election of continued group
health coverage under COBRA as provided above.



--------------------------------------------------------------------------------

 



(c) Outstanding Equity Awards.  Executive’s rights with regard to any
outstanding equity award granted to Executive by the Company shall be governed
by the applicable agreement relating to such award. 

 

Section 4. Final Paycheck and Business Expenses.  Regardless of whether
Executive signs this Agreement, Company will pay Executive (i) Executive’s final
paycheck for Executive’s employment services, and for Executive’s earned and
unused vacation time, through the Termination Date (which final paycheck shall
be provided to Executive within thirty (30) days following the Termination Date)
and (ii) a lump sum payment equal to Executive’s base salary for thirty (30)
days of service, which constitutes satisfaction of Company’s requirement to
provide thirty (30) days’ written notice under Section 6(b) of the Employment
Agreement.  Company also will reimburse Executive for reasonable business
expenses appropriately incurred by the Employee prior to the Termination Date in
furtherance of Executive’s employment with Company, subject to Company’s
applicable business expense reimbursement policy.  Executive shall submit all
requests to Company for expense reimbursements within ten (10) days after the
Termination Date.  Any requests submitted thereafter shall not be eligible for
reimbursement, except as required by applicable law.

 

Section 5. Executive Acknowledgement.  Executive acknowledges and agrees that,
subject to fulfillment of all obligations provided for herein, Executive has
been fully compensated by Company for all amounts owed to Executive under the
Employment Agreement and Company's policies, practices and rules, and any
applicable law, and that nothing is owed to Executive with respect to salaries,
bonuses, benefits or any other form of compensation.  Executive acknowledges
that (i) Company has provided Executive with a memorandum from Company’s General
Counsel describing certain provisions of the federal securities laws that may
continue to impose obligations on Executive after the Termination Date with
respect to Executive’s purchase or sale of Company stock, and (ii) Executive
shall be deemed a “Designated Person” for purposes of Company’s Policy Statement
on Inside Information and Securities Trading until the public announcement of
Company’s year-end 2015 financial results. Executive further acknowledges and
agrees that the Severance Benefits referred to in Section 3 above are
consideration for Executive’s promises contained in this Agreement and the
Release.

 

Section 6. Termination of Benefits.  Except as provided in Section 3 above,
Executive’s participation in all employee benefit (pension and welfare) and
compensation plans will cease as of the Termination Date.  Nothing contained
herein shall limit or otherwise impair Executive’s right to receive pension or
similar benefit payments which are vested as of the Termination Date under any
applicable tax qualified pension or other tax qualified or non-qualified benefit
plans, pursuant to the terms and conditions of the applicable plan.

 

Section 7. Release of Claims.  The benefits and payments to Executive provided
under this Agreement are subject to Executive’s execution of and delivery to
Company by the twenty-first  (21st) day following the Termination Date of a
Release and Waiver of Claims (the “Release”) in the form attached hereto as
Exhibit A and Executive not revoking such Release as set forth therein.

 

Section 8. Representations by Executive.   Executive represents and warrants (a)
that Executive is legally competent to execute this Agreement; (b) that
Executive has not relied on any statements or explanations made by Company or
its attorneys with respect to this Agreement; (c) that Executive has read and
understands the terms and effect of this Agreement; (d) that Executive has the
full right and power to grant, execute and deliver the releases, undertakings
and agreements contained in this Agreement and in the Release; and (e) that the
releases and waiver of claims under this Agreement and under the Release are in
exchange for consideration in addition to anything of value to which Executive
already is entitled.  Moreover, Executive hereby acknowledges that Executive has
been afforded the opportunity to be advised by legal counsel regarding the terms
of this Agreement and of Executive’s right to be advised by legal counsel
regarding the terms of this Agreement, including the release of all claims and
waiver of rights set forth in the Release.  Executive acknowledges that
Executive has been offered twenty-one (21) days to consider this
Agreement.  After being so advised, and without coercion of any kind, Executive
freely, knowingly and voluntarily enters into this Agreement and this Agreement
shall be effective on the date the Agreement has been duly executed by both
Parties (the “Effective Date”). 

 

2

 

--------------------------------------------------------------------------------

 



Section 9. Company Property. 

 

(a) Executive agrees to immediately return to Company all information, property
and supplies belonging to Company and/or its affiliates, including without
limitation, any company autos, keys (for equipment or facilities), laptop
computer and related equipment, cellular phone, smart phone or PDA (including
SIM cards), security cards, corporate credit cards, and the originals and all
copies of all files, materials or documents (whether in tangible or electronic
form) containing Confidential Information or relating to Company’s and/or its
affiliates’ business.

 

(b) Executive agrees that Executive shall not, at any time on or after the
Termination Date, directly or indirectly use, access or in any way alter or
modify any of the databases, e‑mail systems, software, computer systems or
hardware or other electronic, computerized or technological systems of
Company.  Executive acknowledges and agrees that any such conduct by Executive
would be illegal and could subject Executive to legal action by Company,
including, without limitation, claims for damages and/or appropriate injunctive
relief.

 

Section 10. Future Cooperation.  In connection with any and all claims,
disputes, negotiations, governmental or internal investigations, lawsuits or
administrative proceedings (the “Legal Matters”) involving Company, or any of
its current or former officers, employees or board members (collectively, the
“Disputing Parties;” individually, a “Disputing Party”), Executive agrees to
make himself reasonably available and provide his reasonable best efforts, upon
reasonable notice from Company and without the necessity of subpoena, to provide
information or documents, provide truthful declarations or statements regarding
a Disputing Party, meet with attorneys or other representatives of a Disputing
Party, prepare for and give truthful depositions or testimony, and/or otherwise
cooperate in the investigation, defense or prosecution of any or all such Legal
Matters, as may, in the good faith and judgment of Company, be reasonably
requested.

 

Section 11. No Admissions.   Nothing in this Agreement is intended to or shall
be construed as an admission by Company or any of the other Releasees (as
defined in the Release) that any of them violated any law, interfered with any
right, breached any obligation or otherwise engaged in any improper or illegal
conduct with respect to Executive or otherwise.  Company and the other Releasees
deny that they have taken any improper action against Executive, and Executive
agrees that this Agreement shall not be admissible in any proceeding as evidence
of improper action by Company or any of the Releasees.

 

Section 12. Non-Waiver.    Company’s waiver of a breach of this Agreement by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Agreement.

 

Section 13. Withholding.  All amounts and benefits payable under this Agreement
shall be reduced by any and all required or authorized withholding and
deductions.

 

Section 14. Choice of Law; Forum; Attorneys’ Fees.  This Agreement is executed
pursuant to and is governed by the substantive law of Illinois without regard to
choice-of-laws principles.  All claims shall be brought, commenced and
maintained only in a state or federal court of competent jurisdiction situated
in the County of Cook, State of Illinois.  Each Party hereby (i) consents to the
exercise of jurisdiction over his or its person and property by any court of
competent jurisdiction situated in the County of Cook, State of Illinois for the
enforcement of any claim, case or controversy based on or arising under this
Agreement; (ii) waives any and all personal or other rights to object to such
jurisdiction for such purposes; and (iii) waives any objection which he or it
may have to the laying of venue of any such action, suit or proceeding in any
such court.

 

Section 15. Entire Agreement.  The Employment Agreement is hereby terminated,
null and void, except that Sections 4, 5, 8, 10, 11 and 12 of the Employment
Agreement shall continue in full force and effect in accordance with their
respective terms.    Except as otherwise provided in Section 3 of this Agreement
and in the foregoing sentence, this Agreement sets forth the entire agreement of
the Parties with respect to the subject matter described herein and supersedes
any and all prior and/or contemporaneous agreements and understandings, oral and
written, between the Parties regarding such matters. 

 

3

 

--------------------------------------------------------------------------------

 



Section 16. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  Facsimile or other
electronic transmission of any executed original document shall be deemed to be
the same as the delivery of the executed original.

 

Section 17. Enforcement.  The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction (after reformation pursuant
to Section 5(h) of the Employment Agreement pursuant to Section 3 of this
Agreement, where applicable), the validity and enforceability of the remaining
provisions shall not be affected thereby.  In addition, Executive agrees and
stipulates that breach by Executive of restrictions and requirements under this
Agreement will cause irreparable damage to the Releasees and Company would not
have entered into this Agreement without Executive binding himself to these
restrictions and requirements.  In the event of Executive’s breach of this
Agreement, in addition to and without prejudice to any other rights and remedies
Company may have for Executive’s breach of this Agreement, and without bond,
Company shall be relieved of any obligation to provide Severance Benefits
pursuant to this Agreement and shall be entitled to an injunction to prevent or
restrain any such violation by Executive and any and all persons directly or
indirectly acting for or with Executive.  Executive further stipulates that the
restrictive period for which Company is entitled to an injunction shall be
extended in for a period which equals the time period during which Executive is
or has been in violation of the restrictions contained herein.

 

Section 18. Miscellaneous.  The headings used in this Agreement are for
convenience only, shall not be deemed to constitute a part hereof, and shall not
be deemed to limit, characterize or in any way affect the construction or
enforcement of the provisions of this Agreement.  Wherever from the context that
it appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural and the pronouns stated in either the
masculine, feminine or the neuter gender shall include the masculine, feminine
and neuter, and the words “include,” “includes” and “including” shall mean
“include, without limitation,” “includes, without limitation” and “including,
without limitation,” respectively.  The subject matter and language of this
Agreement have been the subject of negotiations between the Parties and their
respective counsel, and this Agreement has been jointly prepared by their
respective counsel.  Accordingly, this Agreement shall not be construed against
either Party on the basis that this Agreement was drafted by such Party or its
counsel.  This Agreement shall be binding upon and inure to the benefit of
Executive and Executive’s heirs and personal representatives and Company and its
successors, representatives and assigns.  This Agreement may be modified only in
a written agreement signed by both Parties, and either Party’s failure to
enforce this Agreement in the event of one or more events which violate this
Agreement shall not constitute a waiver of any right to enforce this Agreement
against subsequent violations.  The Section headings used herein are for
convenience of reference only and are not to be considered in construction of
the provisions of this Agreement.

 

(Remainder of page intentionally blank)

 



4

 

--------------------------------------------------------------------------------

 



In Witness Whereof, this Agreement has been duly executed on the dates set forth
below.

 

 

 



 

 

 

 

 

 

 

Peter C. Duprey

 

 

/s/ Peter C. Duprey_____________________

Peter C. Duprey

 

 

 

 

 

Date: November 30, 2015

Broadwind Energy, Inc.

 

 

By:  /s/ Terence P. Fox__________________

Name:  Terence P. Fox

Title:   Chairman of Compensation Committee

 

 


Date: November 30, 2015

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Release and Waiver of Claims

 

Broadwind Energy, Inc. (the “Company”) and Peter C. Duprey (the “Executive”)
hereby enter into this Release and Waiver of Claims (the “Release”) in
accordance with the Separation Agreement between Company and Executive dated as
of November 30, 2015 (the “Agreement”).  Capitalized terms not expressly defined
in this Release have the meanings set forth in the Agreement.

 

1. Executive understands and agrees that Executive’s execution of this Release
within twenty-one (21) days after (but not before) the Termination Date, and his
not revoking it as provided for in Section 6 below, is among the conditions
precedent to Company’s obligation to provide any of the payments or benefits set
forth in Section 3 of the Agreement.  Company will provide such payments or
benefits in accordance with the terms of the Agreement once the conditions set
forth therein and in this Release have been met.

 

2. The term “Releasees” as used in this Release includes:  (a) Company and its
past, present and future parents, divisions, subsidiaries, affiliates and other
related entities (whether or not they are wholly owned); and (b) the past,
present and future owners, trustees, fiduciaries, administrators, shareholders,
directors, officers, agents, representatives, members, associates, employees and
attorneys of each entity listed in subpart (a) above; and (c) the predecessors,
successors and assigns of each person and entity listed in subparts (a) and (b)
above.

 

3. Executive, on his own behalf and that of his heirs, executors, attorneys,
administrators, successors, assigns and anyone claiming by or through Executive
or on his behalf, hereby waives and releases Company and the other Releasees
with respect to any and all liability, claims and demands Executive now has or
has ever had, whether currently known or unknown, against Company or any of the
other Releasees arising from or related to any act, omission or thing occurring
or existing at any time prior to or on the date on which Executive signs this
Release.  Without limiting the generality of the foregoing, the claims waived
and released by Executive hereunder include, but are not limited to:

 

a. any and all claims arising from or relating to Executive’s employment, the
terms and conditions of Executive’s employment, or the termination of
Executive’s employment, including, without limitation, any and all claims
relating to wages, bonuses, other compensation, or benefits, and any and all
claims arising from or relating to any employment contract (including, without
limitation, the Employment Agreement);

 

b. any and all claims arising from or relating to any employment or other
federal, state, local, employment or other law, regulation, ordinance,
constitutional provision, executive order or other source of law, including,
without limitation, any of the following laws as amended from time to time:  the
United States Constitution or the constitution of any state; Title VII of the
Civil Rights Act of 1964; the Civil Rights Act of 1991; the Illinois Human
Rights Act or similar applicable statute of any other state; Employee Retirement
Income Security Act of 1974; the Age Discrimination in Employment Act; the
Americans with Disabilities Act; the Equal Pay Act; the Lilly Ledbetter Fair Pay
Act of 2009; the Family and Medical Leave Act; Executive Order 11246; the
Illinois Equal Pay Act; the Cook County Human Rights Ordinance; and any other
federal, state or local statute, ordinance or regulation with respect to
employment;

 

c. any and all claims with respect to Executive’s employment with Company or
other association with Company through the Effective Date;

 

d. any and all claims under any tort or common law theory, including, but not
limited to, all claims for breach of contract (oral, written or implied),
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, wrongful
termination, invasion of privacy, tortious interference, fraud, estoppel, unjust
enrichment and negligence; and

 

A-2

 

--------------------------------------------------------------------------------

 

 

e. any and all claims that were or could have been asserted by Executive or on
his behalf in any federal, state or local court, commission or agency. 

 

4. Executive acknowledges, agrees, represents and warrants, without limiting the
generality of the above release, that (i)  Executive hereby irrevocably and
unconditionally waives any and all rights to recover damages or any other
amounts, including attorneys’ fees, concerning the claims that are lawfully
released in this Release, (ii) Executive has not previously filed, initiated or
joined in any such claims or proceedings against any of the Releasees; (iii) no
such proceedings have been initiated against any of the Releasees on Executive’s
behalf; (iv) Executive is the sole owner of the claims that are released above;
and (v) none of these claims has been transferred or assigned or caused to be
transferred or assigned to any other person, firm or other legal entity.

 

5. Excluded from the release above are any claims or rights which cannot be
waived or released by law.  Also excluded is Executive’s right to file a charge
with an administrative agency or participate in any agency
investigation.  Executive is, however, waiving the right to recover any money in
connection with any charge or investigation.  Executive is also waiving the
right to recover any money in connection with any charge filed by any other
individual or by the Equal Employment Opportunity Commission or any other
federal or state agency.

 

6. Executive represents and warrants (a) that Executive is legally competent to
execute this Release; (b) that Executive has not relied on any statements or
explanations made by Company or its attorneys; (c) that Executive has read and
understands the terms and effect of this Release; (d) that Executive has the
full right and power to grant, execute and deliver the releases, undertakings
and agreements contained in this Release; and (e) that the releases and waiver
of claims under this Release are in exchange for consideration in addition to
anything of value to which Executive already is entitled.  Moreover:

 

a. Executive acknowledges that he  hereby is and has been advised of Executive’s
right to be advised by legal counsel regarding the terms of this Release before
signing it;    

 

b. Executive acknowledges that he has been offered twenty-one  (21) days to
consider whether to sign this Release; and 

 

c. Executive acknowledges that he may, at his sole option, revoke this Release
upon written notice delivered to Company’s Human Resources Dept. at 3240 S.
Central Ave., Cicero, IL 60804, within seven (7) days after signing it.  This
Release, and Company’s obligations to provide payments and benefits under
Section 3 of the Agreement, shall not become effective or enforceable until this
seven (7)-day period has expired and will be void if Executive revokes this
Release within such period. 

 

THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING RELEASE AND
KNOWINGLY, VOLUNTARILY AND WITHOUT ANY COERCION OF ANY KIND SIGN BELOW,
INTENDING TO BE BOUND HERETO:

 

PETER C. DUPREY     BROADWIND ENERGY, INC.

 

 

____________________________________                          By:
____________________________________

Peter C. DupreyName: __________________________________

            Title: ___________________________________

 

Date: ___________________, 2015    Date: ___________________, 2015

 

 

A-2

 

--------------------------------------------------------------------------------